PER CURIAM.
Home Service Oil Company ("Appellant") appeals from the judgment and dismissal with prejudice of its breach of contract claim against C.C. Dillon Co. and Gary Lee Litzsinger (collectively "Respondents"). Finding Appellant's claim barred by the five-year statute of limitations under Section 516.120(1), we affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).